                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

RENWICK JARVIS                                                       CIVIL ACTION

VERSUS
                                                                     NO. 19-453-BAJ-RLB
RACETRAC PETROLEUM, INC.



                                             NOTICE

       Please take notice that the attached Magistrate Judge’s Report has been filed with the
Clerk of the United States District Court.

        In accordance with 28 U.S.C. § 636(b)(1), you have fourteen (14) days after being served
with the attached Report to file written objections to the proposed findings of fact, conclusions of
law and recommendations therein. Failure to file written objections to the proposed findings,
conclusions, and recommendations within 14 days after being served will bar you, except upon
grounds of plain error, from attacking on appeal the unobjected-to proposed factual findings and
legal conclusions of the Magistrate Judge which have been accepted by the District Court.

    ABSOLUTELY NO EXTENSION OF TIME SHALL BE GRANTED TO FILE
WRITTEN OBJECTIONS TO THE MAGISTRATE JUDGE’S REPORT.


       Signed in Baton Rouge, Louisiana, on August 29, 2019.



                                              S
                                              RICHARD L. BOURGEOIS, JR.
                                              UNITED STATES MAGISTRATE JUDGE
                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

RENWICK JARVIS                                                        CIVIL ACTION

VERSUS
                                                                      NO. 19-453-BAJ-RLB
RACETRAC PETROLEUM, INC.



             MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Before the Court is Plaintiff’s Motion for Leave to Remand with Memorandum in

Support (“Motion to Remand”). (R. Doc. 6).

       On or about June 20, 2018, Renwick Jarvis (“Plaintiff”) initiated this action in the 19th

Judicial District Court, East Baton Rouge Parish, Louisiana, naming as the sole defendant

Racetrac Petroleum, Inc. (“Defendant”). (R. Doc. 6-2). Plaintiff alleges that he was injured when

he slipped on ice on the floor of a store owned by Defendant.

       Defendant removed the action on July 11, 2019. (R. Doc. 1). Defendant asserts this

Court has diversity jurisdiction pursuant to 28 U.S.C. § 1332 and that, in accordance with 28

U.S.C. § 1446(b)(3), the action was timely removed within 30 days of receipt of an “other paper”

from which it could be first ascertained that the action was removable.

       Plaintiff filed the instant Motion to Remand on August 9, 2019. (R. Doc. 6). Plaintiff

argues that the action was not removed within the 30-day period required by 28 U.S.C. §

1446(b)(3) or the one-year period required by 28 U.S.C. § 1446(c).

       On August 26, 2019, the parties filed a “Joint Consent to Remand Case to State Court” in

which the parties represent that while Defendant “believes that the subject case was properly

removed to federal court, it is prepared to consent to the remand of this case to state court.” (R.



                                                  1
Doc. 7). The document is signed by counsel of record for both parties. In light of this filing,

Plaintiff’s Motion to Remand is unopposed.

       Based on the foregoing,

       IT IS RECOMMENDED that Plaintiff’s Motion to Remand (R. Doc. 6) be

GRANTED, and the action be REMANDED to the 19th Judicial District Court, East Baton

Rouge Parish, Louisiana.

       Signed in Baton Rouge, Louisiana, on August 29, 2019.



                                             S
                                             RICHARD L. BOURGEOIS, JR.
                                             UNITED STATES MAGISTRATE JUDGE




                                                 2
